Henry Steils, plaintiff in error, was convicted in the county court of Blaine county upon an information which charged him with having possession of intoxicating liquors with the intention to violate provisions of the prohibition law. Upon his trial the jury returned their verdict of guilty, and assessed his punishment at a term of six months in the county jail, and a fine of five hundred dollars. May 26, 1911, in accordance with the verdict, judgment and sentence was rendered. We have carefully examined the alleged errors assigned and argued, but have found none that would justify a reversal of the judgment, or that require special discussion. The judgment of the lower court is therefore affirmed.